        Case 1:11-cr-01032-PAE Document 2576 Filed 01/25/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,

                                                                     11-CR-1032-80 (PAE)
                       -v-
                                                                            ORDER
 MOISES CUETO,

                                      Defendant.


PAUL A. ENGELMAYER, District Judge:

       CJA counsel for Moises Cueto has indicated that they will seek leave to file a reply to the

Government’s opposition to Cueto’s motion for compassionate release. Any reply is due

February 8, 2021.




       SO ORDERED.

                                                            PaJA.�
                                                    __________________________________
                                                          PAUL A. ENGELMAYER
                                                          United States District Judge
Dated: January 25, 2021
       New York, New York




                                                1
